                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                        March 07, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

MIGUEL DAVILA JR,                      §
                                       §
        Petitioner,                    §
VS.                                    §   CIVIL NO. 2:17-CV-306
                                       §
R S SALINAS,                           §
                                       §
        Respondent.                    §

                                   ORDER

      Before the Court is the August 28, 2018, Memorandum and Recommendation
(“M&R”) of the Magistrate Judge to whom this case was referred. Dkt. No. 51.
After independently reviewing the record and considering the applicable law, the
Court ADOPTS the M&R, Dkt. No. 51, in its entirety.
      The Court hereby DENIES Petitioner’s Rule 60(b) Motion for Relief from
Judgment, Dkt. No. 50.


      SIGNED this 7th day of March 2019.



                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




1/1
